     Case 3:18-cv-01084-PDB Document 49 Filed 09/15/20 Page 1 of 1 PageID 171




                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

NORTH AMERICAN SPECIALTY
INSURANCE COMPANY,

        Plaintiff,
v.                                                           NO. 3:18-cv-1084-J-PDB

PIPELINE CONTRACTORS, INC., ETC.,

        Defendants.




                                        Order

        The parties move to dismiss this action with prejudice and ask the Court to
retain jurisdiction to enforce the terms of the settlement agreement. Doc. 48. The
Court grants the motion, Doc. 48, dismisses the action with prejudice, retains
jurisdiction to enforce the terms of the settlement agreement, and directs the Clerk
of Court to close the case.

        Ordered in Jacksonville, Florida, on September 15, 2020.
